DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                             JAMES AMELIO,
                               Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                             No. 4D19-2404

                              [April 2, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward    County;   Mariya    Weekes,    Judge;   L.T.   Case    No.
15-010251 CF10A.

   Jason B. Blank of Haber Blank, LLP, Fort Lauderdale, and Neil W.
Blackmon, Fort Lauderdale, for appellant.

  Ashley Moody, Attorney General, Tallahassee, and Melynda L. Melear,
Senior Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

WARNER, DAMOORGIAN and KUNTZ, JJ., concur.

                         *           *          *

  Not final until disposition of timely filed motion for rehearing.